Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Richardson (USPAPN 2011/0025853) discloses:
providing the one or more active marker units attached to an object in a live action scene, each of the one or more active marker units being configured to emanate at least one wavelength of electromagnetic radiation in response to signals from a signal controller (see para [28] and fig 1, active markers emitting light are attached to an object);
detecting by a plurality of sensor devices, a presence of electromagnetic radiation captured in frames produced by the plurality of sensor devices (see para [26] and fig 1, identifying the markers by multiple cameras);
generating marker data associated with the detected presence of electromagnetic radiation (see para [24]-[25], generating marker tracking data); and
determining according to the marker data, by the one or more processors, that the frames represent at least one active marker unit of the one or more active marker units (see para [26], identifying the markers).
However, Richardson does not disclose based, at least in part, on the frames corresponding with predefined frames associated with blocks of time expected to claims 9 and 15.
Furthermore, in view of the approval on 09/01/2021 of the Terminal Disclaimer filed on 09/01/2021, the double patenting rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Soo Jin Park/Primary Examiner, Art Unit 2668